Title: To Thomas Jefferson from William Short, 20 July 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July 20. 1791.

You will recieve by the way of Havre the journals of the assembly which will inform you fully of their late proceedings, and particularly those with respect to the King’s retreat from Paris, and the organisation of Government in consequence thereof. The report of the seven committees was for prosecutions being carried on against the several persons suspected of being instrumental in the King’s retreat. The King was not comprehended in the proposed decree. This brought on a long debated question on his inviolability. The most popular members, viz. four or five of them who are the friends and companions of Brissot de Warville insisted on his being tried also. They composed however a very small minority on the decision of the question, and the plan of the committee passed. In order to render it more palatable to the club des Jacobins and the people of Paris who had loudly manifested contrary sentiments, some articles were previously decreed determining certain cases which should be considered as an abdication on the part of the King. It has been decreed that the present suspension of Regal functions should continue until the completion of the constitution, that is to say as long as it pleases the assembly.
You will see in the journals the various arguments on these questions. I inclose you a paper containing Warville’s speech at the Jacobins from which the members of the assembly took every thing they said on that side. This speech is considered as the most able and eloquent that has been made here since Mirabeau.
I mentioned to you in a former letter the Republican party that was forming here. The late question has shewn that their number was small in the assembly, but strong out of it. They were proceeding to petition and even protest against the decree that exempted the King from prosecution. You will see by a paper inclosed that M. de Condorcet, supports the Republican side by his pen. There is no member of the assembly of your acquaintance on that side.

The decree became the pretext for disorders which were so alarming as they were in immediate opposition to the authority of the assembly that it has been thought necessary to try rigorous measures. Crowds assembled during two or three days successively in the champ de Mars under pretence of signing petitions to the assembly against the decree. They were joined always by persons who have been long distinguished here for preaching doctrines of resistance under pretence of liberty, and who are generally supposed the emissaries of foreign powers. You will see by the papers the excesses to which they proceeded and which induced the municipality to proclame the law martial. On the garde nationale approaching the champ de Mars to dissipate them, they were insulted and fired on. The guard fired in their defense. Ten or twelve of the rioters were killed and as many wounded. The rest were immediately dispersed and Paris has been since that event which happened three days ago perfectly quiet.—The assembly have approved the conduct of the municipality and made a decree for punishing mutinous people and incendiary writers.
Two persons have been arrested among numberless other disorderly people, suspected of being employed here by foreign powers. One of them is the Jew Ephraim long famous in the intrigues of Europe. Among his papers they have found the commencement of a letter in cypher to the King of Prussia. It is said to have been decyphered and shews an intention in the King of Prussia to meddle at a proper time in the affairs of this country.
It becomes every day more probable that other powers have the same intention as it seems now certain that England and Prussia will abandon the Porte to its own fate rather than go to war with the two Empires. It begins to be believed that the aversion of Prussia to break with the Emperor, and the conferences of the ministers of England and Prussia sent into Italy to join the Emperor indicate strongly that there is some common object between them. If so it must be France either directly or indirectly.—The Diet of Ratisbon has hitherto been in favor of pacific measures for securing the rights of the Empire attacked by the decrees of the National assembly. They shew now less temperance. On the whole foreign interference which of course will ever depend on the internal situation of France becomes more and more probable. The way of negotiation will probably be first tried, the injuries suffered by the members of the Empire be made the pretext, and after that the personal situation of the Royal family here be made to enter into the account.—As yet these things are on the scale of probabilities only, much as it appears  to me mounting every day. I must add however that the diplomatic committee are or affect to be of a different opinion.
The King remains as when I last wrote to you still under guard. M. de la fayette is equally reproached by the courtiers for the harsh manner in which he exercises the post of what they call a jailer, and by the people for the little precaution he takes against future escape. The corps diplomatique are not admitted to pay their court to the Royal family. That matter remains as formerly mentioned. It is whispered that several of them will soon be recalled if no change takes place. Spain will probably give the first example. I inclose you an official communication lately made by the Spanish Ambassador which he has had printed and distributed here. Nothing later has taken place, and in general the several powers of Europe have shewn no marks of their future intentions with respect to the personal situation of the King.
The assignats and the exchange with foreign countries seem to have been not at all affected by the Kings absence and the events subsequent thereto. The sales of ecclesiastical property go on in the same manner and sell as well as before. This circumstance and the indifference shewn in several parts of the Kingdom is what the Republicans plead as proof that the people are sufficiently enlightened to change the government and thus economise thirty millions a year. Several addresses having however been sent to the assembly from the different departments approbatory of the late decree concerning the exemption of the King from criminal prosecution this is considered as testimony in favor of monarchical government, and the republicans at Paris where their force and numbers are greatest seem to be yielding for the present. It is much to be apprehended however that they will be revived some time hence. As soon as the constitution is finished it is to be offered to the King who is then to remount the throne or not at his election. No doubt he will prefer the first. He must then of course be restored to his liberty. It is highly probable he will make use of the first opportunity to go to the frontiers or out of the kingdom, and in that case the friends of monarchy and republicanism must come to issue and even supposing no foreign interferences determine the question by the sword.
The emigrants who are now in considerable numbers and have the force which rage and despair give, will take part. They are not strong enough to be formidable so long as the internal dissensions are kept within bounds, but will have weight enough then to induce an attempt for a much higher handed system than the monarchists here have at present any idea of.

These emigrants are at present much divided among themselves. The Baron de Breteuel is now at Aix la chapelle and is the soul of one party which may be called the Queen’s. M. de Calonne and M. de Bouillé are the chiefs of the other which is the Count D’Artois’—he is now with Monsieur and Madame at Coblentz. M. de Calonne has just arrived in London, and M. de Bouillé remains at Luxemburg from whence he is using every exertion to induce the officers and soldiers of the French army to join him. He has succeeded with many of the former but none of the latter.—Besides these two great divisions there are various shades in their designs and pretensions. The more moderate desire the reestablishment of order in France, and a fixed government capable of securing their persons and property agreeable to the seance Royale of June 29. These are the richer class. Others insist on a rigorous statu quo as at the beginning of the revolution. These are the parliamentary people &c. Others again, the poor nobility of the gardes du corps, gendarmarie &c. like the janissaries of all countries desire nothing more than struggle and confusion.
I have mentioned to you already that I had no hopes of inducing the assembly to change any of their decrees relative to our commerce since their authorisation of the King to negotiate a treaty with us. It will be necessary therefore perhaps that Congress should correct that which virtually excludes our vessels from participating in the carrying of tobacco by some counter-regulation. This can do no harm if the treaty is made and if not will be indispensable. I learn that many French vessels are chartered to be sent to the U.S. for that article.
When I spoke to you formerly of the idea of rendering by treaty the rights of American and French citizens common in the two countries, I did not attend to the difficulty arising from several nations enjoying here as well as in America the rights of the most favored. This clause which is justly considered as the child of diplomatic indolence will of course prevent such an arrangement, or at least I do not at present see any mode of getting the better of it: but it should be a lesson for future negotiations.
You will see by the journals of the assembly that they do not lose sight of the Nantucket colony—that is to say that merchants connected with these people induce the assembly from the hope of recovering the whale fishery to foster the establishment. By a late decree they are exempted from that which prohibits the sale of American vessels in France. Of course they may as formerly bring their vessels from the U.S. and such as may come to settle in France  in future are to enjoy the same privileges. It is said that the number of whale men has increased considerably in this country, that is to say the vessels fitted out by the Nantucket men. I hope soon to have a true state of them which I will send to you.
Drost has not succeeded in his competition for the place of Engraver general of the mint here; it is given to Dupré. I saw Drost two days ago and he seemed now determined to go to America. He observes that it is indispensable to have two Balanciers at least made here. He even desired to have four made, but as I apprehend that you did not count on such an operation, from the length of time it will take to make them, I shall insist on the smallest number possible. He found it impossible to have these machines executed in England without the assistance of workmen whom he was obliged to send for from Paris. Of course I suppose them within the meaning of the Secretary’s expression, difficult of execution. Drost says they will cost about 22,000.₶ each and that they cannot be finished before the next winter. He offers to have them executed by employing workmen in detail and charging their salaries to the U.S., or to contract to furnish them at a stipulated price. This latter mode will be preferred as being the best in all cases for a government. The other instruments he tells me will be inconsiderable. He is to decide finally in two or three days whether he will go or not, and I have little doubt of his going. In that case he will not embark before the next spring because the instruments cannot be finished sooner.—The money which was deposited in Mr. Grand’s hands for the Algerine business and which has been long lying idle and depreciating there shall be applied to these expences unless I recieve contrary orders. It amounted in the beginning to 60,000.₶ and only your house rent has been paid out of it as formerly mentioned.
Drost wishes that you would send him the intended devices of the money to be struck. He says he would ingrave one of the dyes here which he seems to speak of as a means of shewing his talents in that way, perhaps with a view to being employed by the U.S. as the engraver of their money.
I have had a long conversation with Rayneval relative to the navigation of the Mississipi. He gave me a full detail of this business as it formerly passed here between Count D’Aranda and Mr. Jay; and the ideas he communicated on the subject, being chosen by them as a kind of arbitrator—all which he says were made known to Congress by Count Vergennes who sent them a copy of his (Raynevals) memoire made on this question, in order to shew that he did not merit the inculpations, which had been laid to his charge  of a want of good faith towards the U.S. in wishing to sacrifice their interests to those of Spain. The memoire he tells me was perfectly satisfactory to Congress, and that it appears to him that there is no other way of terminating the business than by adopting the result which his researches then brought him to. This memoire must of course be known to you. The principal feature as he tells me is that the Spaniards should make a free port of New-Orleans, where the Americans might stop load and unload their goods without being subject to any of the molestations of entering a foreign country.
This does not come up to your idea perfectly, as you seem to think a place extraterritorial and of course extrajudicial, essential to the preservation of peace. Mr. Carmichael I suppose is fully informed of your ideas as to the free port. The copy of your letter to him intended to have been sent me with yours of March 12. having not been recieved leaves me ignorant of whatever was not mentioned to me. I do not see that inconvenience will result from it at present, as well on account of the impossibility of bringing the negotiation to this place, as the turn which it seems to be taking at Madrid.
M. de Montmorin has informed me that it has a much more promising aspect there than he could have hoped for. He is informed by the French chargé des affaires that the Spanish ministry are disposed to renew the negotiation and will probably consent to yield to the U.S. a slip on the river where the river and sea craft may meet and exchange their loads without being subject to the Spanish laws and regulations. He observed also that the idea of making New Orleans a free port was rejected entirely by the Spanish ministry, so that it seems that the cession of territory is more agreeable to them. This was the state of things previous to its being known at Madrid that the King of France had protested against the constitution and left Paris. M. de Montmorin does not seem to apprehend that it will produce any change in the sentiments of that cabinet relative to the Mississipi business. It has been a long time since I have heard from Mr. Carmichael, but I don’t doubt that he keeps you fully informed of the progress of this affair.
I thought there was some reason to believe some time ago that the English and Spanish courts were disposed to get over all misunderstandings by forming closer connexions. It was whispered here that the Secretary of the English Embassy who passed through this place on his way to London was intrusted with confidential communications on this subject. M. de Montmorin says this was not the case, and that at the time of his leaving Madrid, which was previous to the King’s departure from Paris, the coolness between  these two courts was rather increasing. He knows not how that event may effect the Spanish cabinet as to this country and of course as to England. The official communication inclosed and mentioned above is all that is yet public.
It seems certain that the affairs of that country are getting into difficulties. The abuses of administration and the enormous expences of the court at the same time that they discontent the people weaken the arm of government. The example of this country shews what such causes are capable of producing, and although it will serve perhaps also to teach that government how to avoid a similar fate, yet I should suppose from the present view of circumstances that Spain will be a less powerful enemy some time hence than at present. I mention this in the case of the negotiation not terminating to the wishes of the United States. Besides, a short time also will raise the curtain which at present conceals the secret and active negotiations which are carrying on among almost all the cabinets of Europe. When it shall have appeared what scenes are to be acted and what part Spain assigns to herself in the drama it will be more easy to appreciate her future means in relation to the United States.
I inclose in this letter the gazette of Leyden and beg leave to refer you to the other papers sent by the diligence to Havre for an account of the ceremony of translating Voltaire to Paris, in which the national assembly took part. It is an attempt towards training the French to that enthusiastic love of great actions and great men for which the inhabitants of Greece and Rome have been so celebrated.
July 21. The Jew Ephraim mentioned in my letter of yesterday has been interrogated and discharged. It was said that the report as to the beginning of his letter to the King of Prussia is not true. It is certain that several letters were found on him in the hand writing of the King of Prussia. The committee before whom he was examined say that nothing appeared relative to France which was not friendly. Opinions vary as to this matter. Some think that the fear of the King of Prussia made them set him at liberty and that they conceal such things as were found and would have authorized his being confined. Others think that the Jew has had address enough to persuade them that the King of Prussia wishes to negotiate an alliance with the nation and that he is the confidential agent employed to pave the way to it. It is certain that he is treated very differently from any of the numberless persons arrested here within these few days past. They are all in close confinement and will probably most of them remain there a long time, as in the present  system no true act of habeas corpus existing or any substitute for it, there is always difficulty in extricating even an innocent person from prison.—Among those arrested are some of the authors of the popular journals of which I have sent you some numbers as a specimen of the present liberty of the press here.
M. Du Veyrier whom the King had sent with a letter and the decree of the assembly, to the Prince de Condé has just arrived here. I mentioned to you that his long silence had appeared unaccountable and given uneasiness. The express sent by M. de Montmorin in search of him had returned without being able to find him. It seems that on passing through Luxemburg he had taken alarm on hearing that M. de Bouillé was there, and had changed his name. This circumstance rendering him suspect he was arrested and not allowed to write.
Mr. Barrett who goes immediately to America will take charge of this letter: the newspapers, journals, and the book of ancient architecture sent according to your desire he will find at Havre.—I remain with the attachment & respect which I hope are well known to you, Dear Sir, your affectionate friend & servant,

W: Short

